       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Don Huizenga, et al.,                              Court File No. 20-cv-2445-NEB-ECW

             Plaintiffs,

           v.
                                                 PLAINTIFFS’ MEMORANDUM OF
 Anoka-Hennepin Education Minnesota, et              LAW IN OPPOSITION TO
 al.,                                            DEFENDANT AHEM’S MOTION TO
                                                            DISMISS
             Defendants.


                                    INTRODUCTION

       Defendant Anoka-Hennepin Education Minnesota (“AHEM”) misapplies the law

related to Plaintiffs’ taxpayer standing in this case and misunderstands Plaintiffs’ right to

not subsidize a public sector union’s political advocacy. AHEM is correct that Plaintiffs do

rely in part on Janus v. Am. Fed'n of State, Cty., & Mun. Employees, Council 31, 138 S.

Ct. 2448 (2018), for the existence of the right not to subsidize a public sector union’s

private political advocacy, but AHEM misstates the law as it relates to Janus’ broader

impact already recognized by the Eighth Circuit. Plaintiffs not only have standing to sue

AHEM in this matter, but they also should prevail on their federal claims. See Pls.’ Mem.

of Law in Supp. of Their Motion for a Preliminary Injunction, Feb. 22, 2021, ECF No. 21

(“Pls.’ Injunction Mem.”). Consequently, the Court should deny AHEM’s motion to

dismiss.




                                             1
        CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 2 of 20




                                   RELEVANT FACTS

       Plaintiffs disagree with some portions of AHEM’s statement of facts. First, AHEM

provides conflicting characterizations of Plaintiffs’ alleged injuries. Plaintiffs have alleged

that they have suffered harm not only as state taxpayers, but also local taxpayers of the

Defendant Anoka-Hennepin Independent School District No. 11 (“ISD 11”) by payment

of their property taxes to Anoka County. Compare Compl. ¶¶ 8-9, 13-15, 27 with ECF No.

14 at 4 (“they attempt to establish Article III standing solely by alleging that they are

taxpayers and residents of Anoka County, Minnesota, who pay ‘taxes to both the State and

Anoka County which are allocated to ISD 11.’”), 6 (“The Complaint here seeks to advance

a generalized objection to the State’s allocation of tax money . . . .”) (emphases added). To

be clear, Plaintiffs have alleged standing based on their payment of both state and local

taxes to support ISD 11. Compl. ¶ 27 (“School receives about 70% of its budget money

from state revenue[ and] 21% of its budget money from property taxes paid by district

residents . . . .”); see also Compl. ¶¶ 8-9, 13-15, 46.

       In addition, AHEM claims that Plaintiffs only seek the remedy of the return of funds

by AHEM to ISD 11. ECF No. 14 at 7. However, importantly, Plaintiffs also seek an

injunction against AHEM continuing its illegal practices. Compl. ¶ 56.

       Some of Plaintiffs’ allegations summarized in their preliminary injunction motion

bear repeating here. First, AHEM has requested and continues to request that ISD 11 allow

AHEM members who are teachers to take leave to engage in AHEM business, including

political advocacy such as door-knocking and other political or campaign activities.

Answer of Def. ISD 11, ECF No. 17, ¶¶ 12-13; see also Decl. of James Dickey, Feb. 22,

                                               2
       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 3 of 20




2021, Ex. 3 at JD0068 (related to the 2017 levy submitted to ISD 11 voters, former AHEM

President LeMoyne Corgard publicly stated, “From phone-banking to door-knocking to

literature drops, literally going out seven days a week, everybody contributed in many

ways.”). AHEM therefore removes teachers from work for ISD 11, and those teachers then

go to work for AHEM, including political or campaign advocacy. See id.

       At the same time, ISD 11 pays the teachers’ full salaries plus benefits, and AHEM

only reimburses ISD 11 at a substitute rate. Answer of Def. ISD 11, ECF No. 17, ¶ 2

(admitting paragraph 44 of the Complaint). Plaintiffs alleged this clear pocketbook

disparity in the Complaint, summarized as follows:

 Full-time teacher salary (per diem)       Substitute rate (per diem)
 Lowest: $227.47                           Highest: $160
 Highest: $495.79                          Lowest: $150
                     Per diem subsidy between $67.47 and $345.79

See Compl. ¶¶ 36-40; Answer of ISD 11, ECF No. 17, ¶ 11.

       This subsidy of AHEM leave by ISD 11 is an expenditure of Plaintiffs’ state and

local tax dollars. Again, as Plaintiffs alleged in the Complaint and ISD 11 alleged in its

Answer, ISD 11 receives about 70-77% of its budget money from state revenue, 19-20%

of its budget money from property taxes paid by district residents, and the remaining dollars

from other local revenue, local sales and transfers, and federal money. Compl. ¶ 27;

Answer of Def. ISD 11, ECF No. 17, ¶ 9; Anoka-Hennepin Schools, 2020-2021 Budget,

p. 4 (chart), available at: https://drive.google.com/drive/folders/0B4W6gF1tgOkET2tT

a0NxUVhKaTg (last accessed Feb. 5, 2021).

       Finally, Plaintiffs summarized the relevant facts, supported by declarations, in


                                             3
         CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 4 of 20




support of their motion for a preliminary injunction. Pls.’ Injunction Mem., ECF No. 21,

at 1-5; Decl. of Don Huizenga, Feb. 10, 2021, ECF No. 23; Decl. of Jim Bendtsen, Feb.

10, 2021, ECF No. 22; Decl. of Nancy Powell, Feb. 6, 2021, ECF No. 24. Plaintiffs

incorporate the other memorandum and these documents by reference. While the Court

must only look at the Complaint and those documents embraced by the pleadings in

evaluating this motion to dismiss, the declarations supporting Plaintiffs’ preliminary

injunction motion are consistent with the Complaint and provide additional details relevant

to the Plaintiffs’ political views and objections to AHEM’s actions, as alleged in the

Complaint. Compare ECF Nos. 22-25 with Compl. ¶¶ 8, 13-15, 46. 1

                                  LEGAL ARGUMENT

    I.      LEGAL STANDARD FOR RULE 12 MOTIONS.

         Here, AHEM acknowledges that the Court must accept Plaintiffs’ allegations in the

Complaint as true for purposes of this motion. ECF No. 14 at 4-5. Plaintiffs agree. In fact,

Defendant ISD 11 has admitted multiple allegations in the Complaint, further supporting

the Court’s acceptance of these allegations as factually correct. Answer of ISD 11, ECF

No. 17, ¶¶ 2, 7-18.




1
  While Plaintiffs believe that they easily satisfy the standing test discussed below, if the
Court believes that additional allegations about Plaintiffs’ objections would be important
for the Court’s decision as to whether it has jurisdiction, Plaintiffs recommend the Court
allow the filing of an Amended Complaint similar to the procedure the Court recently
invoked after oral argument on the motion to dismiss in Halla et al. v. LikeZebra, LLC, et
al. case. ECF No. 38, June 3, 2020 (D. Minn. No. 19-cv-2097-NEB-KMM).

                                             4
         CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 5 of 20




   II.      PLAINTIFFS HAVE STANDING TO SUE AHEM AS LOCAL
            TAXPAYERS WHO PAY PROPERTY AND INCOME TAXES
            ALLOCATED TO THE ANOKA-HENNEPIN INDEPENDENT SCHOOL
            DISTRICT.

         Plaintiffs can sue AHEM as taxpayers here. They have alleged a sufficient injury in

the violation of their First Amendment right to not subsidize AHEM’s political advocacy

through the CBA with ISD 11, which uses their local and state taxpayer dollars. Compl. ¶¶

8-9, 13-15, 27, 46. This is both an economic and noneconomic injury for which the federal

courts are an appropriate venue. See, e.g., Doremus v. Bd. of Ed. of Borough of Hawthorne,

342 U.S. 429, 433-34 (1952) (economic injury in illegal spending of municipal taxpayer

dollars); Valley Forge Christian Coll. v. Americans United for Separation of Church &

State, Inc., 454 U.S. 464, 486 (1982) (“In reaching this conclusion, we do not retreat from

our earlier holdings that standing may be predicated on noneconomic injury.”).

         AHEM simply confuses the issues by conflating case law related to federal, and

sometimes state, spending with local spending. AHEM’s cited case law does not advance

its standing argument in the proper context of a First Amendment claim based on local

taxation.

            A. Plaintiffs Have Standing to Sue Defendants for First Amendment Free
               Speech Violations Based on Unconstitutional Expenditures of Local Tax
               Dollars.

         AHEM’s argument hinges largely on generic statements about federal tax dollar

spending, and to some extent state tax spending, which it seems to conflate with local tax

spending. In fact, AHEM does not appear to examine a single local taxpayer case. See ECF

No. 14 at 5-10. However, the correct focus for Article III purposes is on the illegal spending



                                              5
        CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 6 of 20




of local tax dollars first, and state tax dollars second, as alleged in the Complaint. Compl.

¶¶ 8-9, 13-15, 27.

       To this point, the Supreme Court has directly held:

       The interest of a taxpayer of a municipality in the application of its moneys
       is direct and immediate and the remedy by injunction to prevent their misuse
       is not inappropriate. . . . Indeed, a number of states provide for it by statute
       or decisional law and such causes have been entertained in federal courts.

Doremus v. Bd. of Ed. of Borough of Hawthorne, 342 U.S. 429, 433-34 (1952) (citing

Commonwealth of Massachusetts v. Mellon, 262 U.S. 447, 486 (1923)).

       It is hard to imagine a more on-point statement by the Supreme Court as to whether

the misuse of local 2 taxes is actionable in federal court.

       The Doremus Court’s decision was based in part on the seminal Everson v. Board

of Education of Ewing Township case. In Everson, “[t]he appellant, in his capacity as a

district taxpayer, filed suit in a State court challenging the right of the Board to reimburse

parents of parochial school students.” Everson v. Bd. of Ed. of Ewing Twp., 330 U.S. 1, 3,

(1947). The Supreme Court did not throw the appellant out of federal court and back to

New Jersey because he was suing only as a district and state taxpayer. See id.

       While these taxpayer spending cases were launched in the arena of the religion

clauses of the First Amendment, there is no reason that the speech clauses should be granted

lesser constitutional protection. The only federal district court that appears to have

examined the application of the Doremus principle pursuant to the First Amendment rights



2
  Minnesota’s state courts specifically allow taxpayer suits based on illegal expenditures of
state tax dollars. E.g., McKee v. Likins, 261 N.W.2d 566, 570-71 (Minn. 1977).

                                               6
        CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 7 of 20




confirmed by Janus held that the plaintiffs there had standing to sue as municipal taxpayers.

See O’Brien v. Village of Lincolnshire, 354 F. Supp. 3d 911, 915-17 (N.D. Ill. 2018), aff’d

955 F.3d 616 (7th Cir. 2020). This is consistent with the Supreme Court’s Doremus

principle and should likewise be applied here. 3

       Simply put, when violated, the First Amendment provides grounds for a taxpayer to

challenge local tax expenditures at the very least. And consistent with the Doremus

requirement that a plaintiff alleging a constitutional violation allege a “good-faith

pocketbook action,” Plaintiffs here have alleged that they pay both local and state income

and property taxes that are allocated to ISD 11, as Plaintiffs live within the district. Compl.

¶¶ 8-9, 13-15, 27, 46. Plaintiffs allege that a certain portion of their local property tax

dollars are allocated to ISD 11. Compl. ¶¶ 13-15, 27. Plaintiffs allege that AHEM, through

the CBA, is misusing these local tax dollars by subsidizing political speech with which

Plaintiffs disagree. Compl. ¶ 8, 46, 51, 66. These allegations are a sharp contrast from

AHEM’s claim that Plaintiffs only assert a “generalized objection to the State’s allocation

of tax money.” ECF No. 14 at 6.

       Despite Plaintiffs’ sufficient allegations of harm to their First Amendment rights

based on AHEM’s spending of their money on political advocacy, AHEM argues that it

essentially can’t figure out what harm Plaintiffs have alleged in the Complaint related to

political advocacy. ECF No. 14 at 6 (“The Complaint does not identify any particular

advocacy on the part of employees, does not describe Plaintiffs’ disagreement with said


3
 Plaintiffs acknowledge that the O’Brien court dismissed on other grounds related to the
merits of the First Amendment claim in that case, which Plaintiffs will address below.

                                              7
        CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 8 of 20




advocacy, and indeed does not directly state that Plaintiffs are harmed by this disagreement.

It merely alludes to disagreement with AHEM’s advocacy in the most general of terms,

stating, for instance, ‘taxpayers cannot be forced to subsidize political advocacy with which

they disagree.’”).

       This is not a “generous reading” of the Complaint. AHEM fails to acknowledge

long-standing Supreme Court precedent that “[t]he loss of First Amendment freedoms, for

even minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v.

Burns, 427 U.S. 347, 373 (1976). In addition, AHEM fails to acknowledge that it was

enough for the Supreme Court in Janus that “Janus refused to join the Union because he

opposes ‘many of the public policy positions that [it] advocates,’ including the positions it

takes in collective bargaining.” 138 S. Ct. at 2461. Mark Janus’ Second Amended

Complaint was sufficient to confer standing on the Supreme Court although it did not

elaborate on all of the particular grievances that Mr. Janus had with his union. See Second

Amended Complaint, ¶ 42-44, Janus, No. 15-cv-1235, ECF No. 145 (N.D. Ill. July 21,

2016) (Available at https://ljc-assets.s3.amazonaws.com/2016/12/Rauner-v.-AFSCME-

145-Second-Amended-Complaint-2016.07.21.pdf) (“Janus objects to many of the public

policy positions that AFSCME advocates, including the positions that AFSCME advocates

for in collective bargaining. . . . For example, he does not agree with what he views as the

union’s one-sided politicking for only its point of view. Janus also believes that AFSCME’s

behavior in bargaining does not appreciate the current fiscal crises in Illinois and does not

reflect his best interests or the interests of Illinois citizens. . . . But for Illinois law requiring

compulsory fees, Janus would not pay any fees or otherwise subsidize AFSCME.”).

                                                  8
        CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 9 of 20




       Plaintiffs’ allegations in the Complaint are likewise sufficient to support the

existence of Article III standing in this case. Unlike AHEM, the United States Supreme

Court calls the injury Plaintiffs have asserted “direct and immediate.” Doremus, 342 U.S.

at 433-34. Under all applicable Supreme Court precedent, Plaintiffs have standing to assert

their federal claims.

          B. AHEM’s Cited Case Law Does Not Advance Its Argument.

       AHEM’s cited case law is not to the contrary—its cited cases are simply inapposite

to the specific context of this lawsuit. AHEM picks and chooses misleading quotes from

cases dealing with federal and state taxpayer suits to support its specious argument. AHEM

cites several cases, including Flast, Allen v. Wright, Schlesinger v. Reservists Comm. to

Stop the War, Valley Forge, and United States v. SCRAP for the same premise, which boils

down to that federal courts are not the appropriate place “in which to air . . . generalized

grievances about the conduct of government.” ECF No. 14 at 5.

       However, none of these cases deals with local taxpayer suits, none overrules

Doremus, and thus none applies to this action. In fact, each deals with the use of only

federal tax dollars or federal power. Flast, 392 U.S. at 85 (“the appellants were resting their

standing to maintain the action solely on their status as federal taxpayers”) (cited in ECF

No. 14 at 5); Allen v. Wright, 468 U.S. 737, 739-40 (1984) (“Parents of black public school

children allege in this nation-wide class action that the Internal Revenue Service (IRS) has

not adopted sufficient standards and procedures to fulfill its obligation to deny tax-exempt

status to racially discriminatory private schools.”) (cited in ECF No. 14 at 5, 7, 8);

Schlesinger, 418 U.S. 208, 214 (1974) (“Petitioners present three questions for review: (1)

                                              9
       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 10 of 20




whether respondents have standing, ‘either as citizens or as federal taxpayers,’ to bring this

claim . . . .”) (cited in ECF No. 14 at 5-6, 7); Valley Forge, 454 U.S. at 468-69 (“The

[federal] Department of Health, Education, and Welfare (HEW) eventually assumed

responsibility for disposing of portions of the property, and in August 1976, it conveyed a

77-acre tract to petitioner, the Valley Forge Christian College . . . The complaint asserted

that each member “would be deprived of the fair and constitutional use of his (her) tax

dollar for constitutional purposes in violation of his (her) rights under the First Amendment

of the United States Constitution.”) (cited in ECF No. 14 at 7, 8); SCRAP, 412 U.S. 669,

678 (1973) (“SCRAP filed the present suit against the United States and the Commission

in the District Court for the District of Columbia seeking, along with other relief, a

preliminary injunction to restrain enforcement of the Commission's February 1 and April

24 orders allowing the railroads to collect the 2.5% surcharge.”) (cited in ECF No. 14 at

8). There is not much more to say about each; they simply don’t apply here.

       AHEM also cites one case related to state taxpayer standing in the Eighth Circuit,

Tarsney v. O’Keefe, 225 F.3d 929 (8th Cir. 2000). Again, Tarsney relates to state, not local

spending. Id. at 933. The two are not analyzed the same way under the test for whether a

taxpayer can assert an Article III injury. Doremus, 342 U.S. at 433-34 (distinguishing

municipal taxpayer claims as unlike state and federal law challenges).

       And even if Plaintiffs were only suing on the basis of a misallocation of state

funds—which they are not—Plaintiffs’ lawsuit falls within the ambit of Flast, Everson,

and Doremus as they relate to state taxpayer standing. AHEM argues that Plaintiffs do not

qualify for Flast taxpayer standing because they do not allege an Establishment Clause

                                             10
       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 11 of 20




claim. ECF No. 14 at 10 n.2. But AHEM misstates the holding of Flast. Flast specifically

held that “standing requirements will vary in First Amendment religion cases depending

on whether the party raises an Establishment Clause claim or a claim under the Free

Exercise Clause.” 392 U.S. 83, 102 (1968). Flast is not limited to the Establishment Clause

context.

       Consistently, Everson and Doremus outright support the finding of standing to sue

in this lawsuit as a state taxpayer. In Everson, as noted above, the plaintiffs sued to enjoin

a state law as district and state taxpayers. 330 U.S. at 3. The Court allowed them to do so.

Id. Later, in Doremus, the Court held that the reason the Everson Court allowed this was

because “Everson showed a measurable appropriation or disbursement of school-district

funds occasioned solely by the activities complained of.” Doremus, 342 U.S. at 434. That

is exactly what Plaintiffs have done here. They have alleged (1) AHEM members take

leave from ISD 11 for political advocacy, up to 100 days per school year, Compl. ¶ 36; (2)

ISD 11 pays teacher salaries and benefits in full, Compl. ¶ 44; (3) AHEM only reimburses

a portion of the salary paid, id.; and (4) this is accomplished with Plaintiffs’ local and state

tax dollars, Compl. ¶¶ 8, 13-15, 27. ISD 11 admits these facts in their Answer, so they are

not even just allegations—they are established facts before the Court. Answer of ISD 11,

ECF No. 17, ¶¶ 2, 8-17.

       Whether viewed through the lens of local taxpayer standing or state taxpayer

standing, Plaintiffs’ allegations in the Complaint, which must be accepted as true here,

demonstrate a “direct and immediate” injury over which this Court has jurisdiction and can

redress.

                                              11
          CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 12 of 20




   III.     PLAINTIFFS WILL PREVAIL ON THEIR FEDERAL CLAIMS.

       As Plaintiffs argued in their motion for a preliminary injunction, they should prevail

on the merits of the federal claims here. ECF No. 21 at 7-10. Plaintiffs incorporate those

arguments here and address AHEM’s specific arguments made in its motion.

            A. This Is Not a Government Speech Case.

       AHEM categorically claims that “the First Amendment quite simply does not make

the government’s ability to subsidize private parties’ First Amendment expressive

activities dependent on whether one or more taxpayers may find the subsidy

objectionable.” ECF No. 14 at 11 (citing Buckley v. Valeo, 424 U.S. 1, 91-93 & n.127

(1976)). The Supreme Court disagrees:

       We have sustained First Amendment challenges to allegedly compelled
       expression in two categories of cases: true “compelled-speech” cases, in
       which an individual is obliged personally to express a message he disagrees
       with, imposed by the government; and “compelled-subsidy” cases, in which
       an individual is required by the government to subsidize a message he
       disagrees with, expressed by a private entity.

Johanns v. Livestock Mktg. Ass'n, 544 U.S. 550, 557 (2005).

       AHEM’s reference to Buckley, ECF No. 14 at 12-13, is therefore inapposite because

it does not stand for the categorical rule that AHEM claims to be the law.

       Further, as with AHEM’s standing argument above, Buckley involved a federal

taxpayer suit over the payment of federal funds to politicians campaigning for office under

the Federal Election Campaign Act. 424 U.S. 1, 14 (1976). Buckley is thus far afield from

the subject matter of this case. In contrast, this case deals with the forced subsidy of a

public-sector union using local and state tax dollars. This qualitative difference makes this



                                             12
       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 13 of 20




case distinct from Buckley but like the type of illegal subsidy described in the portion of

Johanns quoted above and its related precedent—such as Abood v. Detroit Board of

Education, 431 U.S. 209, 235-36 (1977), overruled on other grounds by Janus, 138 S. Ct.

2448 (2018). Plaintiffs do not quarrel with Buckley’s footnote 127. But just because some

private expression may be subsidized by government funds does not mean that this private

expression may be subsidized consistent with the First Amendment.

       Similar to its initial claim of a categorical rule, AHEM next claims that the rule to

apply is that “[g]overnment subsidies like the one challenged in Buckley are in line with

the First Amendment because they do not place any restraints on expression.” ECF No. 14

at 12. Again, this is not the rule. The Supreme Court just ten years ago invalidated an

Arizona forced subsidy that put no restraint whatsoever on how much money or speech a

political candidate engaged in. Arizona Free Enter. Club's Freedom Club PAC v. Bennett,

564 U.S. 721, 754 (2011) (“Arizona's program gives money to a candidate in direct

response to the campaign speech of an opposing candidate or an independent group.”); see

also 564 U.S. at 763 (2011) (Kagan, J., dissenting) (“There is just one problem. Arizona's

matching funds provision does not restrict, but instead subsidizes, speech.”). And the

Supreme Court has struck down laws that result in compelled subsidy of private speech,

with no other restraint on the plaintiffs’ speech. United States v. United Foods, Inc., 533

U.S. 405, 413 (2001) (“mandated support is contrary to the First Amendment principles set

forth in cases involving expression by groups which include persons who object to the

speech, but who, nevertheless, must remain members of the group by law or necessity.

See, e.g., Abood . . . .”). As AHEM well knows, Janus itself struck down a forced subsidy

                                            13
         CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 14 of 20




by non-members of public sector unions, when those employees were perfectly free to say

whatever they wanted about their union without restraint. AHEM simply misstates the

applicable law.

         There is, however, a type of subsidy that is not actionable under the First

Amendment: “government speech,” which the Johanns Court eventually held was the

speech at issue there. 544 U.S. at 559, 562. Without actually invoking the name of the

doctrine, AHEM also appears to indirectly argue that the subsidy at issue is an act of

government speech. See ECF No. 14 at 12-13 (collecting government speech cases).

However, AHEM’s political advocacy using Plaintiffs’ local taxpayer dollars is not

“government speech” under the government speech doctrine.

         The government speech doctrine holds that “[t]he government, as a general rule,

may support valid programs and policies by taxes or other exactions binding on protesting

parties.” Johanns, 544 U.S. at 559. But Plaintiffs have never heard of “government speech”

with which the only “government” in the case disagrees. ISD 11, the only government

actor 4 here, has expressly alleged in their Answer that they believe Article IV, Section 13

of the CBA is illegal, and they invited this Court to enter judgment in Plaintiffs’ favor on

state law grounds. Answer of ISD 11, ECF No. 17, ¶ 18, p. 5 ¶ B.

         Additionally, public sector labor unions are unquestionably private groups in terms

of their speech vis-à-vis the government speech doctrine. 5 Abood v. Detroit Board of

Education, 431 U.S. 209, 235-36 (1977), overruled on other grounds by Janus, 138 S. Ct.


4
    While AHEM operates under color of state law, it is not the government.
5
    Again, this is despite the fact that public sector unions operate under color of state law.

                                                14
             CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 15 of 20




2448 (2018); id. at 259 n.13 (Powell, J., concurring) (“Compelled support of a private

association is fundamentally different from compelled support of government. Clearly, a

local school board does not need to demonstrate a compelling state interest every time it

spends a taxpayer's money in ways the taxpayer finds abhorrent. But the reason for

permitting the government to compel the payment of taxes and to spend money on

controversial projects is that the government is representative of the people. The same

cannot be said of a union, which is representative only of one segment of the population,

with certain common interests. The withholding of financial support is fully protected as

speech in this context.”); Johanns, 544 U.S. at 558 (“Deciding the case on the assumption

that the advertising was private speech, not government speech . . . we concluded that

Abood and Keller were controlling.”); United States v. United Foods, Inc., 533 U.S. 405,

413 (2001) (“mandated support is contrary to the First Amendment principles set forth in

cases involving expression by groups which include persons who object to the speech, but

who, nevertheless, must remain members of the group by law or necessity. See, e.g., Abood

. . . .”).

             The forced subsidy of AHEM’s speech at issue in this case is in no way “government

speech” pursuant to the Supreme Court’s government speech doctrine.

                B. The CBA Violates the First Amendment.

             The type of forced subsidy that is actionable under the First Amendment is the type

the Court faces here, which Johanns and its related cases recognized: forced subsidy by

Plaintiffs of private speech with which they disagree, in this case using Plaintiffs’ local tax

dollars. Contrary to AHEM’s broad-brush arguments, this case occupies a relatively narrow

                                                 15
       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 16 of 20




space in the First Amendment framework, and as AHEM predicted Plaintiffs would say,

Janus holds at least part of the key.

       The Johanns and United Foods Courts notably relied on Abood as a prime example

of the type of forced subsidy that is actionable under the First Amendment. Johanns, 544

U.S. at 558; United Foods, 533 U.S. at 413. Abood dealt with public sector unions, which

is the context we are in here. The specific context of Abood was forced subsidies by public

sector employees: “the Constitution requires only that such expenditures be financed from

charges, dues, or assessments paid by employees who do not object to advancing those

ideas and who are not coerced into doing so against their will by the threat of loss of

governmental employment.” 431 U.S. at 235-36.

       Abood, however,

       failed to appreciate the difference between the core union speech
       involuntarily subsidized by dissenting public-sector employees and the core
       union speech involuntarily funded by their counterparts in the private sector.
       In the public sector, core issues such as wages, pensions, and benefits are
       important political issues, but that is generally not so in the private sector. In
       the years since Abood, as state and local expenditures on employee wages
       and benefits have mushroomed, the importance of the difference between
       bargaining in the public and private sectors has been driven home.

Harris v. Quinn, 573 U.S. 616, 636 (2014). Harris did not have occasion to directly

overrule Abood, but Janus did, and went much further. Janus held that

       Neither an agency fee nor any other payment to the union may be deducted
       from a nonmember's wages, nor may any other attempt be made to collect
       such a payment, unless the employee affirmatively consents to pay. By
       agreeing to pay, nonmembers are waiving their First Amendment rights, and
       such a waiver cannot be presumed.

Janus, 138 S. Ct. at 2486. This is because all public sector union speech, and not just their



                                              16
       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 17 of 20




political advocacy, is political—it “is overwhelmingly of substantial public concern.” Id.

at 2477.

       Despite AHEM’s protest that Janus only involved public sector union employees,

as Plaintiffs noted in their memorandum supporting a preliminary injunction here, the

Eighth Circuit has not limited the application of Janus only to the public sector employee

context. ECF No. 21 at 8; Telescope Media Grp. v. Lucero, 936 F.3d 740, 752, 758 (8th Cir.

2019) (citing Janus). Rather, the Eighth Circuit applied the compelled speech principles of

Janus to strike down the application of the Minnesota Human Rights Act to videographers

whom Minnesota sought to force to produce videos of same-sex marriages. Telescope

Media, 936 F.3d at 758. And, the Northern District of Illinois recently only dismissed a

First Amendment municipal taxpayer compelled speech challenge based on Janus because

the speech at issue was, in fact, speech by a municipal government and a municipal

government league made up of only municipal governments. See O’Brien, 354 F. Supp. 3d

at 917-19, aff’d, 955 F.3d 616 (7th Cir. 2020). Thus, the government speech doctrine

applied there. Id. In contrast, there is no government-speech impediment to Plaintiffs here.

       Janus’ right against compelled speech by public sector unions is thus broader than

AHEM claims. And given that AHEM’s political advocacy is not government speech, and

is paid for by Plaintiffs’ local tax dollars, it falls under the Supreme Court’s compelled

subsidy jurisprudence and is subject to First Amendment scrutiny.

       Janus left open whether strict or exacting scrutiny applies in compelled speech

situations like the one it faced. 138 S. Ct at 2465. Plaintiffs believe strict scrutiny should

be applied. But even under the First Amendment’s “exacting scrutiny,” the business leave

                                             17
       CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 18 of 20




provision of the CBA stands no chance. To survive exacting scrutiny, AHEM must show

that the business leave provision serves a “compelling state interest that cannot be achieved

through means significantly less restrictive of associational freedoms.” Janus, 138 S. Ct.

at 2465 (quoting Knox v. Serv. Employees, 567 U.S. 298, 310 (2012)).

       First, the AHEM leave provision of the CBA does not serve any state interest. As

Plaintiffs assert in more detail in their memorandum of law supporting a preliminary

injunction, the business leave provision violates Minnesota law. ECF No. 21 at 10-17. ISD

11 agrees that the challenged provision is illegal and wants it ended. Answer of ISD 11,

ECF No. 17 ¶¶ 17-18. A challenged action that violates state law—and which the only

government in this action disagrees with—cannot serve a state interest.

       Further, AHEM can achieve what it wants through a means that impinges less on

Plaintiffs’ First Amendment rights. AHEM can fully reimburse ISD 11 for the cost of the

teacher salaries and benefits that ISD 11 pays when teachers take leave to do AHEM

business and political advocacy. Minnesota law expressly provides that union business

leave may be taken if it is unpaid. Minn. Stat. § 179A.07, Subd. 6. 6

       The First Amendment does not allow a compelled local taxpayer subsidy of a public

sector union’s speech. Therefore, the Court should deny AHEM’s motion to dismiss.

           C. The CBA Violates the Constitutional Public Purpose Doctrine.

       Finally, Plaintiffs note that AHEM does not quite encapsulate Plaintiffs’ federal



6
  While the constitutionality of that statute has yet to be determined, it is not at issue here,
and the point is that AHEM could tailor its actions to avoid the specific “pocketbook harm”
alleged in the Complaint here.

                                              18
          CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 19 of 20




claims in this case. AHEM claims that Plaintiffs are only arguing that the CBA’s AHEM

leave provision is a subsidy that violates the First Amendment. ECF No. 14 at 10. But

Plaintiffs also argue that the illegal subsidy of AHEM political advocacy violates the

Supreme Court’s constitutional public purpose doctrine under Citizens’ Savings & Loan

Association v. City of Topeka, 87 U.S. 655, 661 (1874). So, Plaintiffs’ federal claims

include both theories of relief. 7 Plaintiffs incorporate their argument that the subsidy at

issue violates the public purpose doctrine from their other memorandum supporting a

preliminary injunction. ECF No. 21 at 8-10, 13-17.


    IV.      THE COURT SHOULD EXERCISE SUPPLEMENTARY
             JURISDICTION OVER PLAINTIFFS’ STATE LAW CLAIMS.

          As argued in Plaintiffs’ other memorandum of law supporting a preliminary

injunction, whether the Court agrees with Plaintiffs or not, it should exercise its discretion

to keep jurisdiction over the state law claims. ECF No. 21 at 10. The Court has discretion

to retain state law claims even if the federal claims in a case have been dismissed. 28 U.S.C.

§ 1367(c). Plaintiffs expect that regardless of how the Court rules here, there will be an

appeal to the Eighth Circuit from a final judgment in this case related to the federal claims,

so as a matter of judicial economy, it would make sense to adjudicate this case in this

forum.


7
  To the extent AHEM attempts to argue that the constitutional public purpose doctrine is
not expressly alleged in the Complaint, Plaintiffs allege that subsidizing AHEM’s political
advocacy has no public purpose. Compl. ¶ 30. And, this Court must allow Plaintiffs to
pursue any legal theories that could be supported by the facts of the Complaint, even if
there is an “imperfect statement of the legal theory supporting the claim asserted.” Johnson
v. City of Shelby, Miss., 574 U.S. 10, 11 (2014).

                                             19
      CASE 0:20-cv-02445-NEB-ECW Doc. 29 Filed 02/26/21 Page 20 of 20




                                  CONCLUSION

      Contrary to Defendant AHEM’s arguments, Plaintiffs have standing to sue in

federal court, and they have a First Amendment right to not subsidize AHEM’s private

political advocacy. The CBA between ISD 11 and AHEM violates the First Amendment

and Minnesota law, and the Court should deny AHEM’s motion to dismiss.

                                      UPPER MIDWEST LAW CENTER

Dated: February 26, 2021                /s/ James V. F. Dickey
                                      Douglas P. Seaton (#127759)
                                      James V. F. Dickey (#393613)
                                      8421 Wayzata Blvd., Suite 105
                                      Golden Valley, Minnesota 55426
                                      doug.seaton@umwlc.org
                                      james.dickey@umwlc.org
                                      (612) 428-7000

                                      Attorney for Plaintiffs




                                        20
